Exhibit 10.4

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of the 8th day of November 2013, by and between ZaZa Energy
Corporation, a Delaware corporation (the “Company”), and Scott Gaille
(“Employee”).

 

1.                                      Restatement of Employment Agreement. 
Except as stated herein, the Company and Employee agree to restate and fully
incorporate by reference herein the terms and conditions of the Employment
Agreement dated October 3, 2012 between the parties (the “Employment
Agreement”).

 

2.                                      Revision to Section 8(g) of the
Employment Agreement.  Section 8(g) of the Employee Agreement is amended such
that the following shall completely replace the prior Section 8(g) appearing in
the original Employment Agreement:

 

“(g)                            Change of Control and Termination Following
Change of Control.  Upon a Change of Control, the Company shall (i) pay to
Employee, on the thirtieth (30th) day following the effective date of the Change
of Control and payable in a lump sum, (x) an amount in the aggregate equal to
three (3) times the most recent target STI Award, and (y) the cash portion of
any outstanding, unvested LTI Award that would have been payable had Employee’s
employment with the Company continued through the applicable vesting date, and
(ii) immediately vest any unvested Common Shares, including but not limited to
any Common Shares that comprise any past LTI Award.  If, during the one (1) year
period following such Change of Control, Employee is terminated because of an
Expiration or by the Company without Cause, or Employee terminates his
employment with or without Good Reason, in lieu of the benefits payable pursuant
to Sections 8(d) or 8(e) or 8(f) hereof, as applicable, and in addition to the
benefits payable pursuant to the preceding sentence, Employee shall be entitled
to:

 

(i)                                     The Accrued Obligations;

 

(ii)                                  A lump-sum cash payment equal to two
(2) times Employee’s Base Salary, which amount shall be paid within thirty (30)
days of the effective date of termination;

 

(iii)                               Continuation, during the Change of Control
Severance Term, of the health benefits provided to Employee and his covered
dependants under the Company’s health plans, subject to the terms and conditions
set forth in Section 8(d)(vii) above.

 

Following such termination of Employee’s employment following a Change of
Control, except as set forth in this Section 8(g), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.”

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

 

ZAZA ENERGY CORPORATION

 

 

 

/s/ Todd Brooks

 

By: TODD BROOKS

 

PRESIDENT & CEO

 

 

 

 

 

EMPLOYEE

 

 

 

/s/ Scott Gaille

 

SCOTT GAILLE

 

2

--------------------------------------------------------------------------------